*911Concur — Capozzoli, J. P., McGivern, Markewieh and Tilzer, JJ.; Kupferman, J., dissents in the following memorandum: The third and fourth charges based on sections 723 and 724 of the New York Labor Law, while technical in view of the family relationships involved, set forth the policy of the State of New York. That policy is to have a financial line of demarcation between labor leaders and employers with whom they deal on behalf of their members. (Fitzgerald v. Catherwood, 388 F. 2d 400 cert. den. 391 U. S. 934. cf. Labor Management Reporting and Disclosure Act of 1959, • U. S. Code, tit. 29, § 401 et seq.) The determination by The Waterfront Commission of New York Harbor, on this basis, is neither arbitrary nor unreasonable and, therefore, must be sustained.